Title: To James Madison from James Maury, 13 December 1808
From: Maury, James
To: Madison, James



Sir!
American Consulate Liverpool 13th. Decemr 1808

I had the honor of writing to you on the 5h. instant, since which I am enabled to give you some particulars as annexed, taken from the report of the runaway schooner, as made at this custom house by the master of her.  In conformity to the law of 1803 I demanded of Capt Danels his register, sea letter & Mediterranean Pass.  He informed me he had neither.  The vessel and cargo was admitted to entry in the same manner as if all her papers had been in due order.
The accounts from Spain confirm the great successes of the French.  Tho’ not official, they are beleived.  I have the honor to be with great respect Sir Your most Obedient Servant

James Maury

